Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 had been canceled by a preliminary amendment. 
Claims 2-21 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-7, 12-17, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billmaier et al (US 20080270532) of record in parent application 15/601948 now US Patent 10614078.
Regarding claim 2, Billmaier discloses teaches or suggests a method, comprising:
at a server system having one or more processors and memory storing instructions for execution by the one or more processors, the server system providing a content service (see at least Figures 1-2):
providing a first media item for playback based on a request from an application executing on an electronic device (see at least 0047, Figure 2);
receiving data associated with a behavior of a first user of the content service, the data associated with the behavior of the first user including an indication of at least a first user input for controlling the playback of the first media item (see at least 0033 user often skipps a piece of content from the playlist); and
using the received data to provide a media recommendation to the electronic device (see at least 0032 an indication of disapproval may cause the content to be removed and/or recommended less often.  Likewise, and expression of approval may result in the content appearing more often and/or more prominently in future playlists for this or other users.).

using the received data, determining a positive or a negative user preference for the first media item (see at least  0019 user rating of media, history of sharing the content with other users); and
providing the media recommendation in accordance with the positive or the negative user preference (see at least 0042 adjusting ratio of content types in the playlist).

Regarding claim 4, Billmaier teaches the method of claim 2, wherein the first user input for controlling the playback of the first media item is one of: play, stop, pause, fast forward, rewind, next track, or previous track command (see at least 0033 content skipped during play).

Regarding claim 5, Billmaier teaches the method of claim 2, wherein:
the data associated with the behavior of the first user further includes an indication of a second user input, the second user input providing feedback for the first media item (see at least 0040 explicit rating).

Regarding claim 6, Billmaier teaches the method of claim 5, wherein:


Regarding claim 7, Billmaier teaches the method of claim 2, wherein the received data includes one or more indications of behavior that implicitly correspond to the playback of the first media item and do not correspond to an explicit user input to the application for controlling playback of or providing feedback for the first media item (see at least 0019 usage data includes the time the content was acquired into the library, the number of times the content has been played, how much of the content was actually played out each time, the timestamp when each play occurred, the source of the content (downloaded, ripped, purchased, etc), user ratings of media, the history of sharing the content with other users, and consumption patterns of the content by other users).

Claims 12, 21 essentially correspond to a server system and computer program product for performing the method of claim 2 
Claims 13-17 essentially correspond to a server system for performing the method of claims 3-7, thus are rejected for the same reasons discussed in claims 3-7 above.

Claim(s) 2, 12, 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Des Jardins et al (US 20150370818) of record in parent application 15/070343 now U.S. Patent 9659068.
Regarding claim 2, Des Jardins discloses teaches or suggests a method, comprising:
at a server system having one or more processors and memory storing instructions for execution by the one or more processors, the server system providing a content service (see at least Figures 1-2):
providing a first media item for playback based on a request from an application executing on an electronic device (see at least 0019  Figure 3);
receiving data associated with a behavior of a first user of the content service, the data associated with the behavior of the first user including an indication of at least a first user input for controlling the playback of the first media item (see at least 0019 The content server 106 may include software 
using the received data to provide a media recommendation to the electronic device (see at least 0005 recommendation based on user interaction and historical data).

Claims 12, 21 essentially correspond to a server system and computer program product for performing the method of claim 2, thus are rejected for the same reasons discussed in claim 2 above.

Claim(s) 2, 12, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flinn et al (US 20060200432).
Regarding claim 2, Flinn discloses teaches or suggests a method, comprising:

providing a first media item for playback based on a request from an application executing on an electronic device (see at least 0095 user request);
receiving data associated with a behavior of a first user of the content service (see at least 0095 structural subset 280 may also have corresponding associated subsets of the usage aspect 220, such as usage behaviors and usage behavioral patterns), the data associated with the behavior of the first user including an indication of at least a first user input for controlling the playback of the first media item (see at least 0079 the usage behavior patterns 248 may also capture and organize captured usage information 202 to retain temporal information associated with usage behaviors 270.  Such temporal information may include the duration or timing of the usage behaviors 270, such as those associated with reading or writing of written or graphical material, oral communications, including listening and talking); and

Claims 12, 21 essentially correspond to a server system and computer program product for performing the method of claim 2, thus are rejected for the same reasons discussed in claim 2 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billmaier et al (US 20080270532) of record in parent application 15/601948 now US Patent 9659068.
Regarding claim 8, Billmaier teaches the method of claim 7, further including: 
using the received data including the indication of at least the first user input for controlling the playback of the first media item, determining a first user preference for the first media item (see 0051 preference information for the user from the content and/or usage data);
using the received data including behavior implicitly corresponding to the playback of the first media item, determining a second user preference for the first media item (see 0051 adapt preference information over time as more usage data is acquired); and
the difference is Billmaier does not specifically show if the first user preference is opposite to the second user preference, providing the media recommendation in accordance with the first user preference. However 

Regarding claim 9, Billmaier teaches or suggests the method of claim 8, wherein:
the received data including behavior implicitly corresponding to the playback of the first media item includes an indication of movement of the electronic device from a first region to a second region based on a change in wireless connectivity (see at least 0045 content currently being listened to in a building, facility, organization, social setting, coffee shops, restaurants, night clubs, bars or other social gathering places, 0046 server detects a number of people via a Wi-Fi terminal hotspot,
the change in wireless connectivity occurred within a predefined period of time after an end of the first media item reached (see at least 0045 content being listened to in a gathering place clearly suggest the gathering ending and listeners moving after the content finish playing), and


Regarding claim 10, Billmaier teaches or suggests the method of claim 8, wherein:
the data including behavior implicitly corresponding to the playback of the first media item includes a determination that the first media item was played on the electronic device within a threshold period of time before the playback indicating a positive user preference (see at least 0049 usage data may include one or more of how often a song is played, locations in which a song is played, time and/or dates when a song is played.  Usage data may also include the context of the user's client device). Note an often played song is clearly indicating a positive user preference. Furthermore although Billmaier does not specifically show a threshold, since the recommendation of Billmaier is based on inferred user preferences, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to include such threshold in order to effectively infer user preferences. 


the data including behavior implicitly corresponding to the playback of the first media item includes a determination that a playback count of the first media item on the electronic device satisfies a threshold playback count indicating a positive user preference (see at least 0020 usage data include a number of times the content is sideloaded/downloaded to a mobile device (e.g. a portable music player 118), and the bitrate/codecs used to encode the content, 0051 the system may determine demographic and/or preference information for the user from the content and/or usage data). Note Billmaier teaches the concept of the claimed playback count satisfying a threshold when Billmaier shows usage data include a number of times the content is downloaded to a mobile device).

Claims 18-20 essentially recite the limitations of claims 7-10 in form of a system, thus are rejected for the same reasons discussed in claims 7-10 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5, 10, 12, 13, 15, 20, 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 5, 9, 10 of parent U.S. Patent No. 9659068. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 12, 21 of the instant application are mere broader versions of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kindig (US 20070088727) teaches a media device and user interface for selecting media.  In one embodiment, the media is selected based upon a desired relationship measure between at least two media files.  In another embodiment, the media is selected based upon a skip command control functions. Advances in software allow the user unprecedented control over the playback of the recordings.  Tracks can be played in any order with virtually no delay required to retrieve the track.  The `random access` across an entire music collection allowed users to create ordered lists of tracks in advance of playback and to skip, pause, replay, shuffle or otherwise edit the order of the playlist during playback itself.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 
                                                                                                                                                                /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        7 February 2022